DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2006/0171641).
Zhang et al teach an apparatus for cleaning an end face of an optical fiber comprising a pneumatic circuit, comprising a pressure supply port, a pressure output port, a filter, multiple valves, a pressure regulator, a vacuum generator, two pressure sensors.
The apparatus further comprises a computer system and a user interface communication to the user through sound or messaging.
The computer is programmed to control functioning of the apparatus.
The computer is disclosed as instructing the pressure sensors to sense the pressure at pressure and vacuum pumps.
See entire document, especially Figures 1, 2, 4-6 and the related disclosure and the disclosure at [0019-44]. The functioning of the computer system is disclosed at least at [0038-43]. Measuring of pressure and pressure sensors is disclosed at least at [0031] and [0038]. Messaging to the user is disclosed at least at [0038].
The method of Zhang et al comprises turning on the apparatus, turning on pumps, measuring pressure by sensors and communicating to the user that the apparatus is ready for cleaning. The method further comprises using the apparatus for cleaning fiber optic by supplying air flow to the fiber optic through a pressure port and vacuuming the fiber optic trough a vacuum port.

However, since Zhang et al teach determining if the pressure corresponds to the preset values and notifying the user when the apparatus is ready and also teach switching the valves, it would have been obvious to an ordinary artisan at the time the invention was filed to notify the user if the device is not ready and/or malfunctioning and/or to turn apparatus off (with switching the valves) when the measured pressures do not meet the preset values in order to preserve the battery and to prevent the damage to the pumps. 
As to the claims 4, 11 and 18-19, which require a third pressure sensor:
Zhang et al teach the use of two sensors, they do not teach a third sensor. 
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Obvious duplication of parts of the apparatus of Zhang et al will result in the claimed structure and functioning.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
The applicants allege that Zhang et al fail to teach “determining, by the device and based on the first pressure signal and the second pressure signal, whether a pressure difference across a circuit component, of the one or more circuit components, satisfies a threshold; and performing, by the device and based on 
The applicants allege that Zhang et al fail to disclose using multiple sensors to determine a “pressure difference across a circuit component”.
This is not persuasive.
First, the claims not even limited to determining a “pressure difference across a circuit component”. No determing a value of the pressure difference is required by the claims. No comparing the pressure difference with a threshold value is required by the claims.
The claims merely require “determining, by the device and based on the first pressure signal and the second pressure signal, whether a pressure difference across a circuit component, of the one or more circuit components, satisfies a threshold”.
Zhang et al teach determining pressures at two sensors and teach notifying the user that the device is “READY” when the measured pressures meet the preset values.
Determining that the pressures measured by two sensors meet the preset values inherently meet the limitation of determining that the pressure difference between the referenced sensors satisfies a threshold. When the both measured pressures are at the preset values the difference between the two referenced values is inherently at the needed value. 
Thus, Zhang et al teach the limitation of “determining, by the device and based on the first pressure signal and the second pressure signal, whether a pressure 
AS to “performing one or more actions”: 
Zhang et al do not specifically teach closing/opening valves or providing an error/not ready message to the user.
However, since Zhang et al teach determining if the pressure corresponds to the preset values and notifying the user when the apparatus is ready and also teach switching the valves, it would have been obvious to an ordinary artisan at the time the invention was filed to notify the user if the device is not ready and/or malfunctioning and/or to turn apparatus off (with switching the valves) when the measured pressures do not meet the preset values in order to preserve the battery and to prevent the damage to the pumps. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0330857 is cited to show the state of the art with respect to using pressure sensors to measure pressure difference.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711